Citation Nr: 1338902	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation of an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 6, 2009, in excess of 50 percent from April 6, 2009 to November 15, 2011, and in excess of 70 percent effective November 16, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse.




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board notes that during the September 2012 hearing, the Veteran's representative indicated that the Veteran had a second claim pending before the Board.  Specifically, a Statement of the Case (SOC) was issued in August 2010 addressing entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD.  However, a review of the file indicates that the Veteran did not file a substantive appeal with regard to this issue.  Thus, entitlement to service connection for sleep apnea is not before the Board at this time.   See 38 C.F.R. § 20.202.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to April 6, 2009, the Veteran's acquired psychiatric disorder, to include PTSD, did not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From April 6, 2009 through November 15, 2011, the Veteran's acquired psychiatric disorder, to include PTSD, did not result in more than occupational and social impairment with reduced reliability and productivity.

3.  From November 16, 2011 through June 1, 2012, the Veteran's acquired psychiatric disorder, to include PTSD, resulted in occupational and social impairment, with deficiencies in most areas.

4.  As of June 1, 2012, the Veteran's acquired psychiatric disorder, to include PTSD, resulted in total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation for the Veteran's acquired psychiatric disorder, to include PTSD in excess of 30 percent prior to April 6, 2009; in excess of 50 percent from April 6, 2009 to November 15, 2011; and in excess of 70 percent from November 16, 2011 until May 31, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability evaluation of 100 percent have been met as of June 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has also considered the longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In the present appeal, the Veteran seeks an increased rating for an acquired psychiatric disorder, to include PTSD, which is currently evaluated at 30 percent prior to April 6, 2009; 50 percent from April 6, 2009 to November 15, 2011; and 70 percent from November 16, 2011.  Pursuant to the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

First, the Board will consider the evidence of record prior to April 6, 2009, the effective date of the Veteran's 30 percent rating for his acquired psychiatric disorder, to include PTSD.  

In September 2008, the Veteran submitted several lay statements from fellow veterans with whom he served, an article about combat experience, and a description of the deaths of veterans whom he personally served with in Vietnam.  

The lay statements provide personal accounts of the experiences of the Veteran's friends themselves, and not information about the severity of the Veteran's specific symptomatology.  Next, the article about combat experience and the description of casualties he witnessed essentially reiterates the traumatic experiences the Veteran endured in service, which has already been acknowledged in the grant of service connection for his acquired psychiatric disability.  It is important for the Veteran to understand that in the current appeal, the Board must assess the level of his disability, not the etiology of symptoms.  Therefore, the lay statements, article, and descriptions do not have significant probative value in applying the rating schedule to the Veteran's particular symptoms.  

In February 2009, the Veteran underwent a VA examination in which he was diagnosed with anxiety disorder NOS and given a GAF score of 65.  The examiner indicated the Veteran exhibited some symptoms of PTSD, but he did not qualify for a diagnosis of PTSD.  The examiner noted the Veteran had a stable relationship with his wife and that he participated in family activities, such as attending church.  The Veteran also reported some friendships.  In terms of occupational impairment, the examiner concluded he could not "detect work impairment" aside from the Veteran's selection of job; the Veteran preferred to work alone, providing some limited evidence against this claim.  

The Veteran's other symptoms included flashbacks and avoidance behavior.  However, his speech was normal and his short and long term memory was intact.  He was not homicidal or suicidal.

However, on April 6, 2009, the Veteran was diagnosed with PTSD by Southwest Counseling Service.  The clinician indicated the Veteran's mood, speech, and thought content were normal; there was no memory impairment.  The Veteran described isolating behavior, a lack of motivation, flashbacks, sleep impairment, depression, and feelings of panic and anxiety.  However, he stated he enjoyed outdoor activities and worked full-time.  He also described close friendships with fellow veterans, but indicated that they did not live close by.  

Turning to the evidence of record from April 6, 2009 to November 15, 2011, Southwest Counseling Service treatment notes continued to document the Veteran's symptoms described during his initial diagnosis of PTSD.  With regards to VA treatment, the evidence of record contains treatment notes from the Vet Center as well as Rock Springs VA Medical Center (VAMC) and Salt Lake City VAMC.

The Veteran's treatment at the Vet Center began in 2009 when he expressed suicidal thoughts, and a counselor at the Vet Center called him to discuss his statements.  During that phone conversation, the Veteran indicated he was doing better and no longer had suicidal thoughts.   Subsequent treatment identified symptoms such as nightmares and survivor's guilt.  He stated he would work a lot to avoid thoughts about Vietnam, and he reported distancing himself from his wife and others.  The Veteran ended treatment at the Vet Center in September 2009.

In terms of VAMC treatment, in June 2009 through September 2009, the Veteran reported nightmares, intermittent anxiety, sleep impairment,  startle response, and depression.  On July 23, 2009, a GAF score of 50 was assigned, and the VA psychiatrist indicated the Veteran had "overall life stability" due to secure relationships with his wife, children, friends, and employer.  A GAF score of 60 was assigned on July 29, 2009.  

In October 2009 and December 2009, the Veteran reported difficulty in maintaining a relationship with his wife, stating that he felt a growing distance between them.  He denied flashbacks, but he reported diminished concentration, startle response, and hypervigilance.  A GAF score of 55 was assigned during both treatment sessions. 

Also in October 2009, the Veteran underwent an initial psychological evaluation with "Dr. L.C."  During the consultation, the Veteran reported feelings of detachment, flashbacks, nightmares, depression, and sleep disturbance.  Regarding occupational impairment, the Veteran indicated he consistently worked long hours throughout his career, with his most recent position being a salesperson at a brake supply company.   He reported frequent "job dissatisfaction which has led to several major job changes."  In terms of social impairment, the Veteran reported a history of marital problems, depression, and isolating behavior.  The Veteran was assigned a GAF score of 50 and diagnosed with the following: chronic and severe PTSD; depression, recurrent, with suicidal ideation.  

In February 2010, the Veteran was afforded another VA PTSD examination.  He was diagnosed, in pertinent part, with PTSD and major depressive disorder, recurrent, moderate.  The examiner concluded the Veteran exhibited reduced reliability and productivity to his PTSD symptoms, such as flattened affect, panic attacks, difficulty in understanding complex commands, impairment of short term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Specifically, the examiner indicated the Veteran chose a profession that allowed him to spend most of his day alone.  The Veteran also reported having no local friends, difficulty maintaining a relationship with his wife, and no hobbies outside of the home.  A GAF score of 51 was assigned.

VA treatment notes from August 2010 through November 2011 reveal the Veteran's continued social and occupational impairment due to his PTSD symptoms.  In terms of social impairment, the Veteran reported difficulty communicating his emotions and continued discord with his wife.  However, he was hopeful that he could improve his relationship with her.  He reported feeling close to his children and one grandchild.  In terms of occupational impairment, the Veteran indicated he was having increased difficulty completing his job. 

With regard to his symptoms, the Veteran reported frustration with his lack of genuine interpersonal interactions and identified feelings of guilt, nightmares, anxiety, and depressed mood.  Suicidal thoughts were noted twice during this time frame, but the Veteran was also consistently described as oriented with normal speech and coherent cognition.  No delusions were identified and his judgment was repeatedly described as intact.  A GAF score of 45 was assigned in September 2010, October 2010, December 2010, February 2011, and April 2011.  A GAF score of 50 was assigned in December 2010 as well. 

Next, the Board will discuss the final rating period from November 16, 2011 to present.  On November 16, 2011, the Veteran underwent another VA PTSD examination.  The examiner found the Veteran's symptoms produced total occupational and social impairment.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, suicidal ideation, and an inability to establish and maintain effective relationships.  A GAF score of 29 was assigned.  

Regarding social impairment, the examiner noted the Veteran's feelings of detachment and emphasized the Veteran's difficulty in maintaining a relationship with his wife. 

Regarding occupational impairment, the Veteran indicated that he was still working as a salesman.  He explained he had minimal contact with others due to the nature and travel requirements of his work.  Both the Veteran and his wife also stated that the Veteran could not work in a "formal office environment."  Therefore, both the Veteran and his wife acknowledged the Veteran could still work, but in a limited environment, providing evidence against a 100 percent rating. 

However, in June 2012, the Veteran left his job at Brake Supply Company, as documented in a VA Form 21-4192 form completed by his employer.  The employer indicated there were "no concessions asked or given" by reason of age or disability.  

Also in June 2012, VA psychologist "G.R." submitted a letter stating that since treating the Veteran in October 2010, his symptoms have  included significant anxiety, withdrawal from others, hypervigilance, and irritability.  Dr. G.R. also opined that it "became necessary for [the Veteran] to take an early retirement in June 2012 because job-related stressors exacerbated his symptoms."  

The evidence of record also includes a January 2010 statement from the Veteran's wife discussing the Veteran's behavior since their marriage in 1971, which would therefore involve all three appeal periods at issue in this case.  The Veteran's wife indicated that family outings were rare, and they had no friends.  She stated their recreational activities included camping by themselves and going to church.  Regarding the Veteran's employment, she indicated that the Veteran worked a lot and could not handle being around other people.  

After a full review of the lay and medical evidence of record, the Board finds that a rating in excess of 30 percent prior to April 6, 2009, a rating in excess of 50 percent from April 6, 2009 through November 15, 2011, and a rating in excess of 70 percent from November 16, 2011 through May 31, 2012, is not warranted for the Veteran's service connected acquired psychiatric disorder, to include PTSD.   However, a rating of 100 percent is warranted effective June 1, 2012, the date the Veteran was no longer able to work due to his service-connected disability. 

As discussed, prior to April 6, 2009,  the Veteran's symptoms manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) until April 6, 2009.  Specifically, the February 2009 VA examination report indicates that the Veteran had a GAF score of 65 and that he had stable relationships with family and friends.  Although he reportedly worked in positions that did not require much interaction with other people, he did not report that his symptoms resulted in any further occupational impairment.  

After the Veteran's diagnosis of PTSD on April 6, 2009, his symptoms worsened, as reflected in the currently assigned 50 percent rating from April 6, 2009 until November 15, 2011.  The Veteran began distancing himself from other people, especially his wife.  He also indicated he had no hobbies outside the home and no local friends.  However, he indicated he was close with his children and one grandchild.  Regarding occupational impairment, the Veteran not only worked, but he worked long hours, to avoid thinking about his experiences in Vietnam.  He again indicated a preference for working alone, rather than around other people.  However, he remained working full-time.  The Veteran's symptoms also included difficulty in understanding complex commands, impaired abstract thinking, and impairment of short term memory, as documented in the February 2010 VA examination.  Finally, the Veteran's GAF scores during the second appeal period at issue in this case (April 6, 2009 through November 15, 2011) ranged from 45 to 60.  Thus, the Veteran's symptoms during the second appeal period demonstrated occupational and social impairment with reduced reliability and productivity.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an evaluation of an acquired psychiatric disorder, to include PTSD, in excess of 30 percent prior to April 6, 2009; in excess of 50 percent from April 6, 2009 to November 15, 2011; and in excess of 70 percent from November 16, 2011 to May 31, 2012.

Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's psychiatric disability during either of these appeal periods.  See Schafrath, 1 Vet. App. at 595.

However, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, the evidence shows total occupational and social impairment as a result of the Veteran's acquired psychiatric disorder, to include PTSD, as of June 1, 2012.

Specifically, the Board notes that in November 2011, a VA examiner opined that the Veteran's symptoms resulted in total social and occupational impairment and assigned a GAF score of 29.  Such a score represents a significant worsening in the Veteran's symptoms since the previous appeal period.  However, the Veteran was still able to maintain his job at the brake company.  

However, in June 2012, the Veteran stopped working, as confirmed by his employer.  Moreover, VA psychologist G.R. opined that the Veteran's retirement was precipitated by work-related stress that exacerbated his PTSD symptoms, including depression.

With consideration of both the November 2011 VA examiner's opinion and the fact that the Veteran stopped working in June 2012, the Board finds a rating of 100 percent from June 2012 is warranted for the Veteran's acquired psychiatric disorder, to include PTSD, under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Again, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's psychiatric disability during either of these appeal periods.  See Schafrath, 1 Vet. App. at 595.  The Board also emphasizes that it has considered if the Veteran warranted a higher evaluation prior to this date, however, he was still working full time prior to June and, notwithstanding the November 2011 opinion, functional within the framework of a 50 percent rating.

The Board also finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  Prior to June 2012, the record shows that the Veteran's symptoms caused stress and difficulty at his job, but he was still able to maintain full-time employment.    

After June 2012, the Veteran retired "due to stress" and, as awarded in this decision, will be rated at 100 percent for an acquired psychiatric disorder, to include PTSD.  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected acquired psychiatric disorder, to include PTSD that would be the basis for the grant of a TIDU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the grant of a total scheduler rating for an acquired psychiatric disorder, to include PTSD, renders moot any further discussion of a TDIU after June 2012.  

Finally, the Board has considered whether an extraschedular evaluation is warranted in this case under 38 C.F.R. § 3.321(b).  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule,  and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder, to include PTSD, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  Moreover, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  Also, evidence of record does not indicate that the Veteran was ever hospitalized for his PTSD and does not reflect marked interference with employment, as he reported missing only one week of work in a year due to his symptoms.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1); see also Thun, 22 Vet. App. at 115.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).   This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In the present appeal, the VCAA duty to notify was satisfied by an October 2008 letter.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, several VA examinations were performed to evaluate the Veteran's acquired psychiatric disorder, to include PTSD.  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not challenged their adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in September 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board notes that during the hearing, the Veteran indicated that he receives retirement benefits from the Social Security Administration (SSA), and not disability benefits.  Thus, the Board finds that VA's duty to assist with regard to attempting to obtain the SSA records has been satisfied. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation for an acquired psychiatric disorder, to include PTSD, in excess of 30 percent prior to April 6, 2009; in excess of 50 percent from April 6, 2009 to November 15, 2011; and in excess of 70 percent from November 16, 2011 to May 31, 2012, is denied. 

Entitlement to an evaluation of 100 percent during the appeal period effective June 1, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


